904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brian Keith MOORE, Plaintiff-Appellant,v.George WILSON;  Vertner Taylor;  Gene A. Scroggy;Defendants-Appellees,Unknown Defendants, Defendants.
No. 89-6203.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges and PATRICK J. DUGGAN, District Judge.*

ORDER

2
Brian Keith Moore, a pro se Kentucky prisoner, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Moore, a death row inmate, brought this civil rights suit alleging that he was denied due process of law when he was confined to administrative segregation.  He named as defendants the Secretary of Corrections, a Commissioner of Corrections and the prison's Warden.


4
The district court granted summary judgment in favor of defendants.  The court reasoned that the prison officials properly followed the due process requirements set forth in Hewitt v. Helms, 459 U.S. 460, 476 (1983).  Therefore, concluded the court, defendants are entitled to qualified immunity.   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);  Anderson v. Creighton, 483 U.S. 635 (1987).


5
Upon review, we find no error.  Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the court's memorandum opinion dated September 14, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation